DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 12/28/2021 is acknowledged.  The traversal is on the ground(s) that the international application was found to comply with requirements for unity of invention and that the office should therefore determine that the national stage application claims have unity of invention.  This is not found persuasive because as discussed in MPEP 823 and 1893.03(d) the requirements for unity of invention in a national stage application require the groups to be linked by one or more special technical features in which the expression “special technical feature” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The restriction set forth that the prior art such as Belanger reads upon the shared technical features and thus the two groups do not contain a “special technical feature”.  Applicant did not address Belanger.  Applicant’s argument is therefore not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mikac et al. (Pub No 2009/0152770).
With regards to claim 1, Mikac teaches a device for forming components (molded articles) comprising a cavity (Fig. 4, ¶ 0003) with a longitudinal axis of extension (for the purposes of examination the longitudinal axis of extension of Mikac will be the vertical axis of the core seen in Fig. 2 running parallel to line 6).  Mikac teaches a core (1) extending along a central axis (Fig. 4) and configured to be fitted into said cavity (such as by injection molding material) to carry out a forming operation on said component in which the core is configured to be pulled out of said cavity after said operation (¶ 0014).  Mikac teaches that the core 
With regards to claim 3, Mikac teaches that the segments are adapted to be moved towards and away from the center axis (Fig. 17-18, ¶ 0059-0060).
With regards to claim 4, Mikac teaches a first and second group of segments in which the first group moves before the second group during a transition from the machining configuration to the extraction configuration (Fig. 17-18, ¶ 0059-0060).
With regards to claim 5, Mikac teaches that each segment of the first group is between two segments of the second group and vice versa (Fig. 17-18).
With regards to claims 6 and 7, Mikac teaches a central mandrel (2) adapted to be fitted within the core and provide guide channels (21) that engage cam followers in the first collapsible core members (3) (see rails 30 Fig. 9, 10, ¶ 0045).  Additionally a base member (8) comprises guides (46) that engage cam followers (50) to guide the second collapsible core members (¶ 0050-0052).
With regards to claim 9, Mikac teaches that the guides are at equal angular distances from the central axis of extension (Fig. 5-7, 11-13).
With regards to claim 10, Mikac teaches that the guides are formed on both base (8) and pin (2) either of which may be interpreted to read upon the term “selector”.
With regards to claim 13, Mikac teaches that the core has a seat (42) and a mandrel (pin 2) is adapted to be fitted into and removed from said seat for stabilizing the core (Fig. 1-4).

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Belanger et al. (PN 3266100, cited on IDS filed 10/01/2020).
With regards to claim 1, Belanger teaches a device (Fig. 1) for forming components (molded articles) having a cavity with a longitudinal axis of extension (for the purposes of examination the longitudinal axis of extension of Belanger will be the vertical axis of the core seen in Fig. 1).  Belanger teaches that the device comprises a core (Fig. 4) extending along a central axis (Fig. 1) and configured to be fitted into said cavity to carry out a forming operation on said component in which the core is pulled out of the component after the operation (col 4 ln 40-col 5 ln 13).  Belanger teaches that the core comprises a plurality of segments (col 2 ln 46-53) arranged in a parallel plane on the core (Fig. 1, 4) in which the segments are adapted to alternate between a machining configuration (expanded configuration) in which they are locked together to prepare the core for the operation and a removal configuration in which the segments mutually slide to reduce the diameter of the core for removal (col 3 ln 14-30, Fig. 3, Fig. 4).  Belanger teaches a drive means for moving the segments which are configured 
With regards to claim 2, Belanger teaches that the device comprises a control member (pin 39) that continuously controls displacement of the segments between the machining and extracting configurations (Fig. 4, col 4 ln 40-col 5 ln 13).
With regards to claim 3, Belanger teaches that the segments are adapted to be moved towards and away from a center axis (Fig. 3, 4).
With regards to claim 4, Belanger teaches that the core comprises a first and second group of segments in which the first group moves before the second during the transition from machining configuration to extraction configuration (col 3 ln 64-col 4 ln 13).
With regards to claim 5, Belanger teaches that the first group are between two of the second and vice versa (Fig. 3).
With regards to claim 6, Belanger teaches that the drive means comprises a plurality of guides and cam followers (59) (Fig. 4A, 5) with each segment being connected to a cam follower pin (col 3 ln 64-col 4 ln 13).
With regards to claims 7-9, Belanger teaches that the symmetrical guides of the first and second group are curvilinear and different (Fig. 5).
With regards to claim 10, Belanger teaches that the drive means comprises a selector (34) coaxial with the core with the guides formed on a top surface of the selector (Fig. 4).  
With regards to claim 11, Belanger teaches that the selector is adapted to rotate about a central axis of extension of the core to switch the segments between the machining configuration and the extraction configuration (col 4 ln 63-col 5 ln 13).
With regards to claim 12, Belanger teaches a plate (103) having a plurality of radial grooves with the selector adapted to rotate relative to the plate and the cam followers configured to slide relative to the grooves to move towards and away from the central axis guided by rotation of the selector (Fig. 4). 

Claim(s) 1, 3-7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Naturale (PN 3482815, cited on IDS filed 10/01/2020).
With regards to claim 1, Naturale teaches a device (Fig. 1) for forming components (34) having a cavity with a longitudinal axis of extension (for the purposes of examination the longitudinal axis of extension will be the vertical axis of Fig. 1).  Naturale teaches a core (Fig. 5) extending along a central axis (Fig. 1) and configured to be fitted into said cavity to carry out a forming operation on the component (such as injection molding) and the core configured to be pulled out of the cavity after the operation (Fig. 4).  Naturale teaches that the core comprises a plurality of segments arranged in parallel (Fig. 2-5) and adapted to alternate between a machining configuration (Fig. 1) and an extraction configuration (Fig. 4) in which the diameter of the core is reduced by a mutual sliding of the segments.  Naturale teaches a drive means (pneumatic system) for moving the segments (col 2 ln 29-56).
With regards to claim 3, Naturale teaches that the segments are adapted to move towards and away from the central axis (Fig. 1-5).
With regards to claim 4, Naturale teaches a first group of segments that move first and a second group of segments that move second during the transition (col 1 ln 62-72).
With regards to claim 5, Naturale teaches alternating segments (Fig. 1-5, col 1 ln 62-72).
With regards to claim 6, Naturale teaches a plurality of cams or guides (18, 17) and each segment with a respective cam follower (15, 16) (Fig. 4, 5).
With regards to claims 7 and 9, Naturale teaches that the first and second segments have different symmetrical cam guides (Fig. 1, 4, col 2 ln 57-63).
With regards to claim 13, Naturale teaches that the core has a seat and further comprising a mandrel (32) adapted to be fitted into and removed from the seat for stabilizing the core (Fig. 1, col 3 ln 22-37).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742